Citation Nr: 0125592	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  98-14 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for comminuted fracture 
of the left proximal humerus, as secondary to service-
connected gunshot wounds of the left arm.

2.  Entitlement to service connection for left tibial plateau 
fracture and nondisplaced fracture of the left elbow, as 
secondary to service-connected gunshot wounds of the left 
arm.

3.  Entitlement to a temporary total evaluation, pursuant to 
38 C.F.R. § 4.30, for a period of convalescence following 
hospitalization and surgery for comminuted fracture of the 
left proximal humerus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefits sought on 
appeal.  

The issue of entitlement to a temporary total evaluation will 
be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Competent medical evidence establishes that the veteran's 
service-connected gunshot wounds of the left arm aggravated 
the comminuted fracture of the left proximal humerus.

3.  The evidence shows that the left tibial plateau fracture 
and nondisplaced fracture of the left elbow were not causally 
or etiologically related to or aggravated by the veteran's 
service-connected gunshot wounds of the left arm.


CONCLUSIONS OF LAW

1.  A comminuted fracture of the left proximal humerus was 
related to or aggravated by service-connected gunshot wounds 
of the left arm.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & West 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).

2.  A left tibial plateau fracture and nondisplaced fracture 
of the left elbow were not proximately due to or the result 
of a service connected disease or injury.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & West 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his claim.  The Board finds that even 
though this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  

The Board finds that the veteran was provided with adequate 
notice and assistance as to the evidence needed to 
substantiate his claims.  The veteran was notified by 
letters, rating decision, Statement of the Case, and 
Supplemental Statements of the Case of the evidence needed to 
support his claims.  The RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file, and the claims file contains numerous private 
medical records.  In addition, the veteran presented 
testimony at hearings before the RO and the Board.

The Board acknowledges that the RO did not provide the 
veteran with an examination and that the VCAA generally 
requires that a VA medical examination or opinion be provided 
if the record contains evidence of a current disability, and 
indicates that such disability may be associated with active 
service, or the record does not contain medical evidence 
sufficient to make a decision on the claim.  However, the 
VCAA also provides that there is no obligation to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

In this case, the Board finds that a VA examination and 
opinion is unnecessary because the veteran has chosen to 
receive private medical care and has submitted several 
opinions from his private physician.  Therefore, a VA 
examination would be essentially redundant because the record 
already contains sufficient medical evidence to fairly decide 
the veteran's claims.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claims, and the Board will proceed with appellate disposition 
on the merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  See 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In addition, service connection may be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  See 38 C.F.R. § 3.310(a) (2001).  This 
regulation has been interpreted by the United States Court of 
Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  Any additional 
disability resulting from the aggravation of a non-service 
connected condition by a service-connected condition is 
compensable under 38 C.F.R. § 3.310(a).  When service 
connection is established for a secondary disorder, the 
secondary disorder is considered part of the original 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).

I.  Comminuted Fracture of the Left Proximal Humerus

The veteran contends that he sustained a fractured left 
shoulder due to his service-connected gunshot wounds of the 
left arm.  Specifically, he claims that his service-connected 
injuries had caused significant loss of muscle and motion of 
the left arm.  Therefore, because the arm lost its function 
and strength, he could not brace against the fall he 
sustained.

The record shows that the veteran was initially granted 
service connection for residuals of gunshot wounds of the 
left elbow in a January 1946 rating decision.  The veteran is 
currently assigned 30 percent for scar, gunshot wound, upper 
left arm and elbow, rated as severe injury Muscle Group V; 20 
percent for scars, gunshot wound and postoperative, rated as 
moderately severe Muscle Group VII; and 10 percent for 
incomplete mild paralysis of the left ulnar nerve, with a 
combined schedular evaluation of 50 percent.  

Private hospitalization records from February to March 1997 
show that the veteran was admitted after he fell from a curb 
onto his left side.  He was diagnosed with multiple fractures 
with comminuted fracture left proximal humerus, nondisplaced 
fracture left elbow, and left lateral tibial plateau 
fracture.  He underwent a left shoulder hemiarthroplasty.  

Clinical records of Phillip D. Jeffers, M.D., show that the 
veteran was initially seen in March 1997 for follow-up 
treatment of his fractures.  He was diagnosed with lateral 
tibial plateau fracture, left knee; supracondylar fracture, 
left elbow; and status post hemiarthroplasty, left shoulder.  
It was noted that he had not moved his shoulder since the 
injury but that he had limited motion of the elbow prior to 
the injury.

The veteran started physical therapy and, by May 1997, he had 
full range of motion, and not much pain, of the left knee.  
He also had some increased motion of the shoulder.  In July 
1997, the shoulder was status post humeral implant and had 
tender and painful motion.  The elbow had traumatic 
osteoarthritis from the in-service injury and now had limited 
motion and generalized synovitis.  In September 1997, it was 
noted that, because of combined problems with the elbow, the 
left shoulder motion did not allow functional use of the left 
upper extremity.  

In a June 1998 letter, Dr. Jeffers stated that he had treated 
the veteran since March 1997 for his left elbow and left 
shoulder.  It was his medical opinion that the veteran's 
continuing problems had been aggravated by the pre-existing 
World War II injury.  Accompanying treatment notes through 
February 1998 revealed that the veteran continued to gain 
motion of the left elbow, as well as some motion of the left 
shoulder. 

In June 1998, Brad R. Bruns, M.D., wrote that the veteran was 
under his care in February 1997 for a left proximal humerus 
fracture and that the veteran underwent a left proximal 
humeral hemiarthroplasty.  At that time, the veteran related 
a history of prior left arm injury due to gunshot wound.  Dr. 
Bruns anticipated that the veteran would continue to have 
problems with the left shoulder due to the hemiarthroplasty.  
Substantial discomfort and limitation of motion would be 
typical symptoms and, with the previous left arm injury, 
would result in further impairment of the upper extremity.

The veteran appeared at a personal hearing before the RO in 
January 1999.  He testified that his shoulder was shattered 
into several pieces due to falling from a curb into a ditch 
in February 1997.  He stated that he did not have full 
extension, flexion, pronation, or supination of the left arm, 
and that the arm was weak, due to the service-connected 
injuries.  Therefore, he could not break his fall and the 
injury resulted.  He used pain medication for his left arm 
and had received physical therapy from the time of the 
accident until April 1998.  He could no longer lift the 
shoulder and it impaired some activities.  He also believed 
that he was entitled to a temporary total evaluation for the 
time that he was hospitalized because the shoulder injury was 
due to his service-connected left arm.

In September 1998, Susan P. McCosker, the veteran's licensed 
physical therapist and director, rehabilitation services, 
stated that she began to treat the veteran in March 1997.  
His injuries included a severe four-part proximate humeral 
fracture that required an immediate humeral component 
arthroplasty.  The veteran had a previous severe injury of 
the left elbow in service.  The effects of this injury were 
limitation of motion of the left elbow and decreased 
intrinsic hand function.  These effects made the left upper 
extremity significantly less functional than normal.  The 
effect of dysfunction was normally decreased use, and the 
effect of decreased use over 40 years was decreased strength 
of bone, decreased tone and bulk of muscle, and decreased 
protective reaction.  She believed that these factors most 
certainly played a role in the severity of the injuries 
sustained in the veteran's fall.  The veteran now had 
residual functional impairment of the left shoulder and 
elbow.

A March 1999 letter from Dr. Jeffers briefly reviewed the 
veteran's history and diagnoses, and Dr. Jeffers stated that 
he did not find any relationship between the left knee 
fracture and the veteran's service-connected gunshot wounds 
of the left arm.  However, he opined that the supracondylar 
fracture of the left elbow and the left shoulder fracture 
were influenced, within a reasonable medical certainty, by 
injuries sustained to the left upper extremity in World War 
II.

In June 1999, Dr. Jeffers wrote that the veteran now had the 
same limited motion of the left elbow that he had prior to 
the February 1997 injury and that it had essentially healed.  
However, the elbow disability from World War II had a causal 
relationship to the severity of the subsequent shoulder 
injury.  Because of the disuse of the left arm, the veteran 
developed osteoporosis and muscle weakness.  When he fell, 
the injury sustained to the shoulder was worse because of the 
pre-existing left arm injury.  The elbow had not changed 
since it initially healed after World War II.  The veteran 
lacked 45 degrees of extension, 115 degrees of flexion, and 
had only 30 degrees of supination and 75 degrees of 
pronation.  In Dr. Jeffers's medical opinion, it was more 
likely than not that there was a causal relationship between 
the pre-existing injury and the shoulder injury sustained in 
February 1997.  

The veteran appeared at a hearing before the Board in 
November 2000.  The veteran related the history of his 
accident in February 1997 when he fell over a curb and into a 
ditch.  He landed on his shoulder and shattered the bones, 
and had the shoulder replaced that same day.  Since the 
shoulder replacement, the veteran had much more limited use 
of the arm, especially the shoulder.  He had less strength 
and could not lift the arm above chest height or reach above 
his head.  Prior to the accident, he had no problems with his 
shoulder.  He believed that his shoulder injury occurred 
because he could not brace his fall due to the service-
connected gunshot wounds of the left arm.

Based upon the above evidence, the Board finds that the 
evidence supports a grant of service connection for 
comminuted fracture of the left proximal humerus secondary to 
service-connected gunshot wounds of the left arm.  The 
medical opinions of Drs. Jeffers and Bruns, as well as the 
opinion of Ms. McCosker, fully support the finding that the 
veteran's service-connected disabilities of the left arm 
aggravated the left shoulder injury by causing the veteran to 
sustain a more severe injury than he would have otherwise.  
The Board finds these opinions, rendered by treating 
professionals, to be well reasoned and to be supported by the 
veteran's history and the medical facts of record.  The Board 
notes that the service-connected gunshot wounds need not be 
the actual cause of the shoulder fracture, but rather, the 
service-connected injuries must have aggravated the non-
service connected condition and caused additional disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, the service-connected gunshot wounds of 
the left arm are clearly of a substantial nature and, as 
discussed by Dr. Jeffers and Ms. McCosker, led to disuse and 
muscle loss of the left arm, that ultimately contributed to 
the severity of the veteran's shoulder fracture.  The Board 
recognizes that the veteran believes that he could not 
protect himself from falling because of the left arm 
disability and that this, in turn, caused the severity of the 
left shoulder fracture.  However, the Board finds it 
irrelevant whether the veteran's theory differs from that of 
the medical professionals.  In short, the record contains 
several medical opinions relating the severity of the 
veteran's left shoulder fracture to his service-connected 
gunshot wounds of the left arm.  There is no evidence in 
contradiction of these findings.  Accordingly, the benefit 
sought on appeal is granted.

II.  Fractures of the Left Tibial Plateau & Left Elbow

As a preliminary matter, the Board observes that it is 
questionable whether the veteran wishes to continue with his 
appeal of these issues.  In correspondence to the RO, the 
veteran specifically addressed the injury to his left 
shoulder and, notably, in an August 1998 statement, the 
veteran clarified that he was seeking service connection for 
a left shoulder disability.

Likewise, in personal hearings before the RO and the Board, 
the veteran offered testimony only regarding his left 
shoulder fracture.  He specifically stated that he was not 
pursuing a claim for the plateau fracture of the left knee 
and that he had no current symptoms related to the knee.  At 
the RO hearing, entitlement to service connection for the 
left shoulder fracture was the only issue identified as being 
on appeal.  At the Board hearing, however, all issues as 
stated on the title page of this decision were identified as 
being on appeal.  As it remains somewhat unclear as to 
whether the veteran withdrew these issues, the Board will 
proceed to determine the merits of his claims.  

Based upon the aforementioned evidence, the Board concludes 
that a preponderance of the evidence is against service 
connection for a left knee or a left elbow fracture.  As to 
the left knee, there is no medical evidence that the service-
connected gunshot wounds of the left arm aggravated or 
otherwise contributed to the left knee fracture.  In fact, in 
March 1999, Dr. Jeffers stated that he found no relationship 
between the left knee fracture and the veteran's service-
connected disability.  Finally, the veteran testified that he 
had no current disability of the left knee.

As to the left elbow fracture, records from Dr. Jeffers and 
Ms. McCosker indicate that the veteran initially suffered 
additional disability of the left elbow, superimposed over 
his service-connected disability.  However, in his most 
recent letter, Dr. Jeffers wrote that the veteran's left 
elbow fracture had healed and that he now had the same 
limited motion of the left elbow that he had prior to the 
February 1997 injury.  In other words, the veteran had no 
additional disability of the left elbow beyond the service-
connected disability for which he was already compensated.  

Based upon the above medical opinions and the veteran's own 
testimony, the Board concludes that the veteran's service-
connected gunshot wounds of the left arm did not aggravate or 
otherwise cause additional disabilities of the left knee and 
left elbow.  Accordingly, the benefits sought on appeal are 
denied.


ORDER

Service connection for comminuted fracture of the left 
proximal humerus is granted.

Service connection for left tibial plateau fracture and 
nondisplaced fracture of the left elbow is denied.


REMAND

The veteran believes that he should have received a total 
temporary evaluation during his hospitalization in February 
and March 1997 because he underwent surgery for fracture of 
the left shoulder.  The RO denied the veteran's claim because 
he did not receive treatment for a service-connected 
disability.

According to the law, a temporary total disability rating may 
be assigned if treatment of a service-connected disability 
results in non-postoperative immobilization by a cast, 
surgery necessitating at least one month of convalescence, or 
severe postoperative residuals, such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one or more major joints, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches.  See 
38 C.F.R. § 4.30 (2001).

Due to the Board's conclusion in this decision that service 
connection is warranted for comminuted fracture of the left 
proximal humerus, the Board finds that the RO should 
readjudicate the issue of whether the criteria for the 
assignment of a total temporary evaluation have been met.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

In light of the Board 's decision in this 
case, the RO should readjudicate the 
veteran's claim for a temporary total 
evaluation, pursuant to 38 C.F.R. § 4.30, 
for a period of convalescence following 
hospitalization and surgery for 
comminuted fracture of the left proximal 
humerus.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 


